Opinion by
Kincheloe, J.
From the testimony it was shown that the imported articles are pasted at the seam; that the end panels are open and that they have the shape of a box or carton, but in their imported condition are incapable of the ordinary use of a box as a container. On the authority of Coty v. United States (T. D. 43030), the merchandise represented by items 117 and 118 on the invoice covered by entry 2488 was held dutiable at 30 percent under paragraph 1413 as “cardboard * * * cut or shaped for boxes or other articles, plain or printed, but not lithographed, and' not specially provided for.” The protest was overruled in all other respects.